Duncan, Judge
(concurring):
Both in United States v Boehm, 17 USCMA 530, 38 CMR 328 (1968) and in Lowe v Laird, 18 USCMA 131, 39 CMR 131 (1969), under the base authority of Article 62(a), Uniform Code of Military Justice, 10 USC § 862, this Court apparently gave approval to the practice of a convening authority ordering reconsideration cmd reversing a military judge’s decision dismissing a case for failure to speedily try an accused. I am bothered by such conclusions that the military judge shall accede to the view of the 'convening authority. Paragraph 67f, Manual for Courts-Martial, United States, 1969 (Revised edition). In my view those *448decisions, as well as paragraph 67/, reach out too far over the limits of Article 62(a), which provides that the “convening authority may return the record to the court for reconsideration . and further appropriate actions.” (Emphasis supplied.) Nevertheless, stare decisis is a valuable aspect of our law and must be considered and respected. Accordingly, based on the decisions in Boehm and Lowe, I concur.